 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 BRYAN ZIEGLER, an individual;                   )   Case No. 5:19-cv-00987-JFW (SHKx)
   MICHELLE ZIEGLER, an individual,                )
12                                                 )   ORDER GRANTING
               Plaintiffs,                         )   STIPULATION TO DISMISS
13                                                 )   ENTIRE ACTION WITH
         vs.                                       )   PREJUDICE
14                                                 )
   COUNTY OF SAN DIEGO, a                          )   Judge: Hon. John F. Walter
15 government entity; CHIEF PAM ELIAS,             )
   CODE ENFORCEMENT OFFICER                        )   Complaint Filed: May 29, 2019
16 TOM CAUSEY; THE STANDARD                        )
   INSURANCE COMPANY; and DOES 1                   )
17 through 100; inclusive,                         )
                                                   )
18                    Defendants.                  )
                                                   )
19
20              Based upon the Stipulation of the parties and for good cause shown,
21              IT IS HEREBY ORDERED that this action, Case No. 5:19-cv-00987-JFW
22 (SHKx), is dismissed in its entirety as to all defendants with prejudice.
23              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
24 attorneys’ fees and costs in this matter.
25              IT IS SO ORDERED.
26
                  March 3
27 Dated:                           , 2020
                                                  Hon. John F. Walter
28                                                United States District Judge
                                                   1
     172912.1
